Citation Nr: 1742664	
Decision Date: 09/27/17    Archive Date: 10/04/17

DOCKET NO.  13-09 534	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, California


THE ISSUE

Entitlement to service connection for peripheral vestibular disorder, to include vertigo and to include secondary to a bilateral sensorineural hearing loss. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Joseph Montanye, Associate Counsel 


INTRODUCTION

The Veteran had active military service from October 1968 to April 1970. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2010 rating decision of the Department of Veterans Affairs (VA) regional Office (RO) in San Diego, California. 

In September 2016, the Veteran testified in a Video Conference hearing.  A transcript of that hearing is of record. 

This appeal was processed using the Veterans Benefits Management System (VBMS) and the Virtual VA electronic claims files, in include the September 2016 Board hearing transcript. 

The record raises the issues of entitlement to increased ratings for residuals of prostate cancer and posttraumatic stress disorder.  These issues, however, are not currently developed or certified for appellate review.  Accordingly, they are referred to the RO for appropriate consideration.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

In September 2017, the Veteran submitted correspondence regarding his various service connected disabilities and also requested an additional hearing.  Pursuant to 38 C.F.R. § 20.700 (2016), a hearing on appeal will be granted to an appellant who requests a hearing and is willing to appear in person.  See also 38 U.S.C.A. § 7107 (West 2014) (pertaining specifically to hearings before the Board). Inasmuch as the Agency of Original Jurisdiction (AOJ) schedules videoconference hearings, an additional REMAND of this matter to the AOJ is indicated.

The Veteran has not yet been provided a medical examination to address the connection, if any, between his active duty service, to include his service connected disorders, and his currently diagnosed vertigo.  The Veteran has submitted lay statements linking dizziness and vertigo to incidents in Vietnam.  The Veteran has also commented that dizziness has been consistent since service, and that it is progressively worsening. 

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for a VA examination by a neurotologist.  The claims file, to include all VBMS and Virtual VA records, as well as a copy of this REMAND, must be made available to the neurotologist, who must note its review.

The neurotologist must address the exact nature and etiology of any diagnosed vestibular disorder to include vertigo.  Thereafter, the neurotologist must opine whether it is at least as likely as not, i.e., is there a 50/50 chance, that any diagnosed vestibular disorder to include vertigo had its clinical onset during service or is related to any incident of service.  If not, is it at least as likely as not that any diagnosed vestibular disorder to include vertigo was caused or permanently aggravated by tinnitus and/or bilateral hearing loss.

The examiner has an independent responsibility to review the entire record for pertinent evidence, to include any pertinent medical evidence added to the record as a result of this remand.  The neurotologist must provide a complete rationale for his/her opinion, to include addressing the Veteran's combat service with an artillery battery.  A complete rationale must be provided for all opinions offered.

If the examiner is not able to provide an opinion without resorting to speculation, he/she must state the reasons why such an opinion cannot be rendered.  The examiner should address whether a definitive opinion cannot be provided because required information is missing (in which case the examiner should specify what information is missing) or because current medical knowledge yields multiple possible etiologies with none more likely than not the cause of the claimed disability.  The examiner should be as specific as possible.

2.  Thereafter, schedule the Veteran for a videoconference hearing before a Veterans Law Judge.  Should the appellant elect to withdraw his hearing request that fact should be documented in writing.

3. Thereafter undertake any other indicated development, and then readjudicate the claim.  If any benefit sought on appeal is not granted to the Veteran's satisfaction, he and his representative must be furnished a supplemental statement of the case and afforded an opportunity to respond.  Thereafter, if in order, the case should be returned to the Board for further appellate action. 

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate 

action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




_________________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




